                         Case 19-26821-PGH       Doc 41       Filed 04/08/20     Page 1 of 2




           ORDERED in the Southern District of Florida on April 7, 2020.




                                                                 Paul G. Hyman, Jr.,Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION
                                          www.flsb.uscourts.gov

          IN RE:

          KATRINA LYNN VALENTINO,                                              Case No.: 19-26821-PGH
                    Debtor.                       /                            Chapter 13

                         ORDER SUSTAINING DEBTOR’S OBJECTION TO
             CLAIM #9-1 FILED BY THE DEPARTMENT OF THE TREASURY- INTERNAL
                                  REVENUE SERVICE (DE 27)

                   THIS MATTER came before the Court on the consent portion of the Chapter 13 calendar

          on April 6, 2020 at 1:00 P.M., for hearing on Debtor’s Objection to Claim #9-1 filed by the

          Department of the Treasury- Internal Revenue Service (DE #27; the “Objection”). The Court,




                                                          2
                Case 19-26821-PGH       Doc 41       Filed 04/08/20   Page 2 of 2




having reviewed the Objection, no one having appeared in opposition, finds that good cause exists

to sustain the Objection. It is so ORDERED:

       1.       The Objection to Claim #9-1 is SUSTAINED.

       2.       Claim #9-1 filed by the Department of the Treasury- Internal Revenue Service is

                allowed with a reduced unsecured priority claim amount of $2,960.34 and an

                unsecured general claim amount of $0.00.

                                              ###

Submitted by:

Chad Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

Chad Van Horn, Esq. is hereby directed to provide a conformed copy of this Order to all parties-
in-interest and to file a Certificate of Service as to same.




                                                 2
